Case 2:18-cv-14606-ES-MAH Document 109 Filed 04/09/21 Page 1 of 5 PageID: 729
Case 2:18-cv-14606-ES-MAH Document 109 Filed 04/09/21 Page 2 of 5 PageID: 730
Case 2:18-cv-14606-ES-MAH Document 109 Filed 04/09/21 Page 3 of 5 PageID: 731




      3.     Importing,    exporting,   manufacturing,     producing,      distributing,

circulating, selling, offering for sale, advertising, promoting or displaying any

product bearing any simulation, reproduction, counterfeit, copy or colorable

imitation of Plaintiff’s Registered Marks, other indicia of the S’well Bottles, or any

other trademarks used by or associated with Plaintiff;

      4.     Using Plaintiff’s Registered Marks, other indicia of the S’well Bottles,

or any other trademarks used by or associated with Plaintiff, or any simulation,

reproduction, counterfeit, copy or colorable imitation thereof, in connection with the

importation, promotion, advertisement, display, sale, offering for sale, manufacture,

production, circulation or distribution of any product in such fashion as to relate or

connect, or tend to relate or connect, such product in any way to Plaintiff or to any

goods sold, manufactured, sponsored, approved by or connected with Plaintiff;

      5.     Using any false designation of origin or false description, or performing

any act which is likely to lead members of the trade or public to believe that any

product imported, exported, manufactured, distributed or sold by Defaulting

Defendants is in any manner associated or connected with Plaintiff, or is sold,

manufactured, licensed, sponsored, approved or authorized by Plaintiff;

      6.     Engaging in any other activity constituting unfair competition with

Plaintiff, or constituting infringement of Plaintiff’s Registered Marks;




                                         2
Case 2:18-cv-14606-ES-MAH Document 109 Filed 04/09/21 Page 4 of 5 PageID: 732




      7.     Disposing of, destroying, altering, moving, removing, concealing,

tampering with or in any manner secreting any physical evidence, products,

components of products, or documents (including computer records) of any kind,

including inventory, packaging, invoices, correspondence, books of account,

receipts or other documentation relating or referring in any manner to the

manufacture, advertising, receipt, acquisition, importation, purchase, sale, offer for

sale, and/or distribution of any merchandise bearing Plaintiff’s Registered Marks,

other indicia of the S’well Bottles, or any other trademarks used by or associated

with Plaintiff, or any simulation, reproduction, counterfeit, copy or colorable

imitation thereof;

      8.     Effecting assignments or transfers, forming new entities or

associations, or utilizing any other device for the purpose of circumventing or

otherwise avoiding the prohibitions set forth in Paragraphs 1 through 7 above; and

      9.     Instructing, assisting, aiding or abetting any other person or entity in

engaging in or performing any of the activities referred to in Paragraphs 1 through

8 above; and it is further

      ORDERED that there is no just reason for delay of enforcement of the

judgment awarded herein, and a final judgment is hereby entered in favor of

Plaintiff and against Defaulting Defendants Robert Fallas, Michael Sperduto

and The Closeout Guide Inc; and it is further

                                          3
Case 2:18-cv-14606-ES-MAH Document 109 Filed 04/09/21 Page 5 of 5 PageID: 733
